Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The current title “MOUNTING STRUCTURE AND MOUNTING DEVICE” is broad and fails to specify the type of device. As such, the following title is suggested:
“ELECTRONIC DEVICE MOUNTING STRUCTURE AND MOUNTING DEVICE TO MOUNT SUCH ELECTRONIC DEVICE”.
Necessary change is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-3, 5-7, 11 and 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0134606 A1 (“IM”).

Regarding claim 1, IM shows (Fig. 1, 3) a mounting structure (110, where a chip 210 is mounted on 110a, para 57), comprising: 
a substrate (110, para 52 and 56) including a plurality of solder pads (114a, substrate pad, para 57 on which solder material of connection terminal 226 as solder balls, para 52, is disposed) and 
a plurality of micro heaters (118b, para 76) disposed on the substrate (para 76) and adjacent to the plurality of solder pads; 
wherein a plurality of electronic components (210, pluralities in para 57 last portion) are disposed on the substrate, and each of the plurality of electronic components is electrically connected to each of the plurality of solder pads by a solder (similar to the one shown for a single chip in Fig. 1).
As per the claim limitation “wherein the plurality of micro heaters are configured for melting the solder to be formed between the plurality of electronic components and the substrate”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Moreover, the stated limitation is evidenced by US 2014/0043033 A1 (“Butters”, para 3).
If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 2, IM shows (Fig. 1, 3) wherein the substrate (110) is a single substrate or a composite substrate (made of three separate layers 110a, 110b and 110c, para 56-57).

Regarding claim 3, IM shows (Fig. 1, 3) wherein the plurality of electronic components (210) are respectively disposed above the plurality of micro heaters (118b, para 76) and the plurality of electronic components include IC chips (integrated circuit , para 53) or LED chips.

Regarding claim 5, IM shows (Fig. 1, 3) a mounting structure (110, where a chip 210 is mounted on 110a, para 57), comprising: 
a substrate (110, para 52 and 56) carrying at least one electronic component (210 on 110a, para 57); and 
at least one micro heater (118b, para 76) carried by (para 59) the substrate for heating at least one solder (226, connection terminal which is also a solder ball, para 52, heated through substrate pads via heated fillers 312, para 62 and 78) that the at least one electronic component is in contact with.
Note: The micro heater (118b, Fig. 3) is surrounding the pads (114a, para 76) and the fillers (312) are on the micro heater. Since the micro heaters are heated and the solder balls (226) are adjacent to the fillers, these solder balls will also be heated increasing joint reliability (para 62).
As per the claim limitation “wherein the at least one micro heater is configured for melting the at least one solder to be formed between the at least one electronic component and the substrate”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Moreover, the stated limitation is evidenced by US 2014/0043033 A1 (“Butters”, para 3).
If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 6, IM shows (Fig. 1) wherein the at least one electronic component (210) is mounted onto the substrate (110) by the at least one solder (226, para 52) and detached from the substrate.

Regarding claim 7, IM shows (Fig. 1, 3) wherein the at least one micro heater (118b, para 76) is disposed at one side (bottom) of the at least one electronic component (210).

Regarding claim 11, IM shows (Fig. 1, 3) a mounting structure (110, where a chip 210 is mounted on 110a, para 57), comprising: 
a substrate (110, para 52 and 56); and
at least one micro heater (118b, para 76) formed at the substrate. 
As per the claim limitation “wherein the at least one micro heater is configured for melting at least one solder”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Moreover, the stated limitation is evidenced by US 2014/0043033 A1 (“Butters”, para 3).
If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 13, IM shows (Fig. 1, 3) wherein the at least one micro heater (118b) disposed on the substrate (110) [para 76].

Regarding claim 14, IM shows (Fig. 1, 3) wherein the mounting structure (110) at least adapts to mount at least one electronic component (210, para 51), and the at least 

Regarding claim 15, IM shows (Fig. 1) wherein the at least one electronic component (210) is aligned with the at least one micro heater (118b) [since the micro heater is directly below the chip].

Regarding claim 19, IM shows (Fig. 1) wherein the at least one solder (226) to be formed between the at least one electronic component (210) and the substrate (110).

2. Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0305159 A1 (“Yamamoto”) in view of IM.

Regarding claim 8, Yamamoto shows (Fig. 1B) a mounting device, comprising:
a mounting structure (9, mounting substrate with land 11, para 117) including a substrate (9, for interconnection with other circuit parts of the circuit assembly, para 119 last part); and 
a suction structure (12, suction nozzle, para 118) disposed above the mounting structure to suction and transfer at least one electronic component (1, chip capacitor, para 117) to the electronic component mounting structure; and
wherein the at least one chip is carried by the substrate, and
at least one solder (13, para 117) that the electronic component is in contact with.
Yamamoto does not show at least one micro heater carried by the substrate;
and the micro heater heats at least one solder that the chip is in contact with.
IM shows (Fig. 1, 3) at least one micro heater (118b, para 76) carried by the substrate (110, para 52);

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of micro heater, with IM, to the invention of Yamamoto.
The motivation to do so is that the combination produces the predictable result of joint reliability between the substrate and the solder (para 62).
As per the claim limitation “wherein the at least one micro heater is configured for melting the at least one solder to be formed between the at least one electronic component and the substrate”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Moreover, the stated limitation is evidenced by US 2014/0043033 A1 (“Butters”, para 3).
If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

3. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of IM as applied to claim 8 above, further in view of US 2013/0249228 A1 (“Lai”).

Regarding claim 9, Yamamoto in view of IM teaches the at least one electronic component (Yamamoto, 1) is mounted onto the substrate (Yamamoto, 9) by the at least one solder (Yamamoto, 13);
wherein the at least one electronic component includes an IC chip or an LED chip (chip capacitor, para 118); 

Yamamoto in view of IM does not show wherein the suction structure includes a vacuum nozzle module or an electrostatic suction module.
Lai shows (Fig. 2) wherein the suction structure includes a vacuum nozzle module or an electrostatic suction module.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yamamoto in view of IM, including suction structure, with the invention of Lai.  
The motivation to do so is that the combination produces the predictable result of accurately detecting chip position (para 16). 

4. Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of IM as applied to claim 8 above, further in view of US 2019/0058099 A1 (“OH”).

Regarding claim 10, Yamamoto teaches the mounting structure (9) and the at least one solder (13).
Yamamoto in view of IM does not show a laser heating module disposed above the mounting structure to project a light generated by a laser source on the at least one solder.
OH shows (Fig. 1-5) a laser heating module (2, IR laser irradiation unit, para 46) disposed above (para 13, IR laser above chip also Fig. 5, 2 above 200) the mounting structure (200, para 28) to project a light (L) generated by a laser source on the at least one solder (320, 340, para 33).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of OH, with laser heating module, to the invention of Yamamoto in view of IM.
.

5. Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0227362 A1 (“Thibado”).

Regarding claim 11, Thibado shows (Fig. 2) a mounting structure, comprising: 
a substrate (252, para 27); and
at least one micro heater (254, para 27) formed at the substrate. 
As per the claim limitation “wherein the at least one micro heater is configured for melting at least one solder”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Moreover, the stated limitation is evidenced by US 2014/0043033 A1 (“Butters”, para 3).
If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 12, Thibado shows (Fig. 2) wherein the at least one micro heater (254) embedded in the substrate (252).

Allowable Subject Matter
Claims 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least one electronic component and the at least one micro heater are misaligned”.

Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “and the plurality of micro heaters are disposed at at least two sides of a periphery of the at least one electronic component”.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. With respect to the argument “claimed feature of “the micro heater is configured for melting the solder to be formed on the substrate” in amended claims 1, 5, and 8” in Page 4/5 of remarks, the examiner states that the amended portions of those stated claims are merely an intended use of the micro heater and as such does not provide any patentable weight to those claims. Butters reference has been provided to show a similar reasoning for such micro heater’s usage. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819